Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
1.	Claims 1-17 are allowed.  
2.	The following is an examiner’s statement of reasons for allowance:  
a.	The limitations in claim 1:  
“and the N+-GaN layer is formed under the second P-type GaN layer, and the N+-GaN layer is in direct contact with the second P-type GaN layer and the N--GaN layer to form a superjunction composite structure” 

b.	The limitations in claim 8:  
”the N+-GaN layer being in direct contact with the second P-type GaN layer and the N—GaN layer to form a superjunction composite structure”

when considered along with the rest of the device and method distinguishes over the prior art of record as there is no prior device or method or a reasonably obvious variant thereof.  Notable differences include that this device and method includes: 
a.  a specific N+-GaN layer is formed under a specific second P-type GaN layer, and the N+-GaN layer is in direct contact with the second P-type GaN layer and a specific N--GaN layer to form a superjunction composite structure.  
b.  a specific N+-GaN layer being in direct contact with a specific second P-type GaN layer and a specific N—GaN layer to form a superjunction composite structure.  



As to claim 8, the prior art of record does not show the limitations “the N+-GaN layer being in direct contact with the second P-type GaN layer and the N—GaN layer to form a superjunction composite structure” in the overall context of the claim The references cited herewith and the references cited by the applicant are among the most relevant references of record.  The office notes however that, similar to the analysis done by the foreign office in the search report already of record there are quite a few limitations that would be missing from any given primary reference.  This being the case it is difficult to say which reference would ultimately be considered the closest, but all things considered it is likely the case that the limitations noted above will be the hardest to ultimately bring in 

The limitations in claims 1 and 8 are sufficient to distinguish claims 2-7, 9-17 which depend from claims 1 and 8 over the art of record.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









/GRANT S WITHERS/Primary Examiner, Art Unit 2891